Citation Nr: 1731628	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-25 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for accrued purposes.

2.  Entitlement to service connection for tinnitus, for accrued purposes.

3.  Entitlement to service connection for a sinus condition, for accrued purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1954.  The Veteran passed away in October 2015, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant has been substituted as claimant in the Veteran's appeal.

In May 2014, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  In his May 2015 substantive appeal, the Veteran requested a Board hearing; however, in correspondence dated November 2016, the Veteran's surviving spouse elected to withdraw the Board hearing request.  As such, the hearing request is considered withdrawn.  See 38 C.F.R.         § 20.704(d) (2016).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus as likely as not arose during service and has continued since. 

2.  There is no competent evidence that the Veteran had a currently diagnosed sinus condition that was related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a sinus condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's post service treatment records are of record.  The Board notes that there were several attempts made to obtain treatment records from the Veteran's private physician, Dr. C.  However, those attempts    were unsuccessful as the physician did not respond to requests.  Moreover, in correspondence dated May 2012, the Veteran was notified of the unsuccessful efforts and asked to contact the physician in an effort to obtain the medical records.  However, the Veteran did not respond and the records were not obtained.  "The duty to assist" is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190,     193 (1991).  

The Board also notes that the Veteran's service treatment records (STRs) are         not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to    obtain additional records by alternative means.  In November 2014, the RO     advised the Veteran that his STRs may have been destroyed in a fire and     requested that he submit any relevant documents in his possession. Moreover,
 in a December 2014 report of contact, a call was made to the Veteran to assist in gathering more information regarding any fire-related records for the Veteran's claimed hearing loss, tinnitus, and sinus condition.  In May 2015, the RO received  a response from the NPRC indicating that the Veteran's service department records were destroyed in the 1973 fire and only a one page dental treatment record dated December 1950 was received.

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board also notes that an examination has not been conducted on the Veteran's claim for service connection for a sinus condition.  However, there is no medical evidence showing a current sinus condition during the course of the claim and no medical opinion suggesting a relationship between the sinus condition noted in      2007 and service.   Therefore, the Board finds that VA opinion is not necessary to decide the claim of entitlement to service connection for a sinus condition.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes     that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Tinnitus

The Veteran essentially asserted that he developed tinnitus during service following exposure to noise from aircraft during his guard duty assignment on the flight line.  Specifically, the Veteran reported that even though his military occupation was a dental technician/assistant, there was one incident when he was assigned guard    duty on the flight line during an air show where he was within 10 to 15 feet of the aircrafts, without ever being issued hearing protection.  Ever since that day, he stated he has experienced ringing in his ears, which became constant.

Post-service private treatment records reveal that the Veteran was diagnosed with tinnitus in October 2007.  Moreover, the Veteran has reported experiencing ringing in his ears since service, and testified that he currently experiences tinnitus.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question becomes whether this condition is related to service.  

During his May 2014 DRO hearing, the Veteran testified as to the noise from aircraft he was subject to, and testified that he began experiencing tinnitus during service which has continued since that time.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007). When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  In this instance, competent evidence of record shows that the Veteran has tinnitus and the Board finds the Veteran has credibly testified as to the onset and continuation of his tinnitus.  
The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B.  Sinus Condition

The Veteran contended that his sinus condition began while stationed in Iceland and he has continued to have sinus problems since that time.  The Veteran reported that one day he awoke with severe pressure and pain in his head from a sinus infection.  That morning, he stated he reported to sick call where the attending physician drained his sinuses and gave him a sedative.  He testified that he went to sick       call, and the clinician "did some sort of a thing where they put something in there and you say the word 'kay' [sic] and they'd drain...I guess they call it draining it,    or something."  As noted above, the Veteran's service treatment records are unavailable.

The only medical evidence of record is a 2007 private ear/nose/throat (ENT) treatment report that notes a complaint of sinus congestion and is otherwise largely illegible.  It appears a diagnosis of chronic sinusitis was made.  As noted above,    the physician did not respond to the request for additional medical records, and      the Veteran did not respond to the request to obtain additional records from his physician.  See Wood, 1 Vet. App. at 193. 

An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102. In this case, through no fault of the Veteran, there are no service treatment records.  But even accepting the Veteran's assertion of in-service sinus treatment for the sake of argument, there is no medical evidence showing a sinus disability was present during the period of the claim, and no medical records to corroborate the Veteran's assertion that he has had sinus problems in the decades following his discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Indeed, the only medical evidence of record is a largely illegible report from 2007, 4 years prior to his claim, showing what appears to be a diagnosis of chronic sinusitis but no opinion linking the condition to service.  

The Board acknowledges that the Veteran reportedly served as a dental technician in service, taking x-rays, doing hygienist-type work and dental laboratory work.  However, there is no indication he had medical training rendering him competent to opine on medical matters such as sinus problems.  Indeed, his testimony regarding the sinus treatment in service, quoted above, suggests an absence of expertise in this medical area. Thus, medical evidence showing a current diagnosis of sinusitis and an opinion linking the condition to service is necessary.  However, there is simply no competent evidence showing the Veteran with a current sinus disability during the course of the claim.  Unlike tinnitus which is a condition capable of being diagnosed by a lay person, sinus disabilities require medical expertise to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the claim for service connection for a sinus disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a sinus condition is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the remaining bilateral hearing loss claim on appeal.

The Board notes that the Veteran's available private treatment records from October 2007 contain an audiogram which revealed bilateral sensorineural hearing loss within the 2000 to 4000 Hertz range, pursuant to 38 C.F.R. § 3. 385 (2016).  As hearing loss is considered a chronic disability pursuant to 38 C.F.R. § 3.309(a), the presence of the condition in 2007 may be considered to reflect similar disability during the course of the claim.  The Veteran has reported that his hearing loss began after his 1953 or 1954 guard duty assignment on the flight line, including due to weapons fire, exposing him to hazardous noise, without ever being issued hearing protection.  At that time, the Veteran also reported that his hearing problems have continued since the one-day guard assignment duty, over the past 60 years.  The Board also recognizes that hearing loss need not be shown in service for service connection to be established; rather, service connection may be established with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Given the foregoing, the Board finds that a VA opinion should be obtained prior to adjudication of his claim.  See McLendon, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to a VA audiologist to determine whether the Veteran's bilateral hearing loss was related to his service.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the Veteran's report of having hearing problems since service, the Veteran's report of in-service noise exposure, the Veteran's October 2007 private audiogram revealing bilateral hearing loss, and should also explain why the Veteran's bilateral hearing loss is/is not merely a delayed response to his in-service noise exposure.        If it is not possible to state an opinion without resorting to speculation, the examiner should state such and the reasons an opinion cannot be provided should be explained. 

2. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The matter should then be returned to the Board for further appellate consideration, if in order.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


